Citation Nr: 1740153	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  17-00 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for bilateral hearing loss.  

2.  Entitlement to an effective date prior to January 23, 2002 for service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  Thus, this appeal is advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age).    

The Veteran served on active duty from October 1950 to August 1952.

This matter comes before the Board of Veterans Appeals (BVA or Board) on appeal from a March 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which denied, in pertinent part, an increased rating in excess of 10 percent for bilateral hearing loss.  In appealing that decision, the RO viewed a statement in the Veteran's April 2016 notice of disagreement to include a claim of entitlement to an earlier effective date for bilateral hearing loss.  See December 2016 statement of the case; December 2016 VA Form-9; see also February 2017 VA Form-9 (the Veteran essentially asserts that the effective date for his service-connected bilateral hearing loss should begin in approximately 1987).  As such, both issues are properly before the Board.

In June 2017, the Veteran testified during a Travel Board hearing before the undersigned Veteran's Law Judge.  A transcript of this hearing has been associated with the claims file.  

The issue of entitlement to an effective date prior to January 23, 2002 for service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below; and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At worst, since the grant of service connection, the Veteran has manifested Level IV hearing in his right ear and Level IV hearing in his left ear.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.85, 4.86, Diagnostic Code 6100 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss

The Veteran has been assigned a 10 percent disability rating for his service-connected bilateral hearing loss.  He seeks an increased rating.  Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a), 4.1.  

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In evaluating hearing loss, disability ratings are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  

The Board observes that Table VIA (set forth below with Table VI) is used when the examiner certifies that the use of a speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86. 38 C.F.R. § 4.85 (c).  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86 (a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIA is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86 (b).  To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I, for essentially normal acuity, through XI, for profound deafness.  38 C.F.R. § 4.85. 




Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.



Utilizing the tables set forth above, the Board finds that the evidence in this case does not support the assignment of a disability rating in excess of 10 percent for bilateral hearing loss.  

In this regard, the Board observes that the Veteran was afforded an audiology evaluation in March 2016.  A graph shows the following pure tone thresholds:

HERTZ
      1000		2000		3000		4000
      RIGHT	40dB		60dB		80dB		85dB
      LEFT		40dB		70dB		80dB		85dB

These findings were interpreted as showing bilateral sensorineural hearing loss with word recognition that was 80 percent correct. 

Utilizing the numbers set forth above, the Veteran's average right ear decibel loss in March 2016 was 66dB (40dB + 60dB + 80dB + 85dB = 265/4 = 66.25dB loss).  The Veteran's left ear decibel loss was 69dB (40dB + 70dB + 80dB + 85dB = 275/4 = 68.75dB loss).  The Veteran's Maryland CNC word list showed 80 percent correct in the right ear and 80 percent correct in the left ear.  

Utilizing Table VI listed in 38 C.F.R. § 4.85, the above audiological findings show Level 	IV hearing acuity in the right ear and Level IV hearing acuity in the left ear.  Using Level IV hearing and Level IV hearing under Table VII in 38 C.F.R. § 4.85, these findings warrant a 10 percent disability rating.  

In January 2017, the Veteran was afforded another VA audiological examination.  The report of this examination reveals that the Veteran had the following puretone thresholds: 

HERTZ
      1000		2000		3000		4000
      RIGHT	45dB		65dB		80dB		85dB
      LEFT		40dB		70dB		80dB		85dB

Utilizing the numbers set forth above, the Veteran's average right ear decibel loss in January 2017 was 69dB (45dB + 65dB + 80dB + 85dB = 275/4 = 68.75dB loss).  The Veteran's left ear decibel loss was 69dB (40dB + 70dB + 80dB + 85dB = 275/4 = 68.75dB loss).  The Veteran's Maryland CNC word list showed 88 percent correct in the right ear and 88 percent correct in the left ear.  

Utilizing Table VI listed in 38 C.F.R. § 4.85, the above audiological findings show Level III hearing acuity in the right ear and Level III hearing acuity in the left ear.  Using Level III hearing and Level III hearing under Table VII in 38 C.F.R. § 4.85, these findings warrant the assignment of a noncompensable disability rating.  Thus, the Veteran performed better on his January 2017 audiogram in comparison to the audiogram he had in March 2016.  Resolving doubt in the Veteran's favor, however, the Board has utilized the results more favorable to the Veteran in its analysis of this case.  As such, the Board is of the opinion that the Veteran's service-connected bilateral hearing loss, at worst, warrants the assignment of a 10 percent disability rating.  

In reaching this decision, the Board has contemplated the application of 38 C.F.R. § 4.86 (exceptional patterns of hearing impairment).  However, the Veteran's hearing loss does not meet the criteria under that section.  Based on the results of the audiological evaluations discussed above, and in the absence of any additional medical evidence showing a more severe hearing disability, the Veteran's hearing loss has not approximated the criteria for the assignment of a disability rating in excess of 10 percent.  

In conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

An increased rating in excess of 10 percent for bilateral hearing loss is denied.  



REMAND

Turning to the Veteran's claim of entitlement to an effective date prior to January 23, 2002 for service connection for bilateral hearing loss, the Board observes that the first document in the claims file indicating the Veteran's intention of filing a claim for service connection is dated in January 2002.  For reasons not obvious, it appears that the Veteran's claim was "delayed" for a number of years, finally "resumed" by the RO in April 2015.  See March 2015 Informal Claim Review document; December 2016 statement of the case.  In a July 2015 rating decision, the RO granted service connection for bilateral hearing loss and assigned an effective date of January 23, 2002, the date the RO determined the Veteran had filed an informal claim for service connection for hearing loss and tinnitus.  

The Veteran disagrees with the assigned effective date, asserting that he filed an informal claim for service connection for bilateral hearing loss sometime between approximately 1985 to 1987 when he visited the audiology department at the San Francisco, California VA Hospital.  See statements with December 2016 and February 2017 VA Form-9s; June 2017 BVA hearing testimony, pgs. 7-14.    

In certain circumstances, VA treatment records may constitute an informal claim.  Generally, such records may only constitute an informal claim for service connection if service connection has been previously established or denied on the basis that the condition is noncompensable.  MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006).  However, VA regulations also provide that any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  An intent to file a claim may be submitted via an oral communication to designated VA personnel and recorded in writing.  See 38 C.F.R. § 3.155(b)(1)(iii).  

A review of the Veteran's claims file fails to reveal any document the Board can view as a recording of an intent to file a claim for bilateral hearing or a document that the Veteran claims reflects his intent to constitute an informal claim for bilateral hearing loss.  Interestingly, however, the Board observes that the claims file does contain a document dated in January 1986 that appears to be a VA request to the National Personnel Records Center for the Veteran's report of separation or statement of service.  The Board is uncertain as to why the Veteran's service separation record(s) would be requested at that time given that the record on appeal is silent as to any action occurring during that time period.  In this regard, the Board observes that the Veteran's records appear to fall within 4 distinct time periods.  Specifically, the Veteran has records in the claims file received between October 1952 to July 1953; the single January 1986 document requesting records from the National Personnel Records Center referenced above; records then received from January 2002 to March 2002; and then records received from March 2015 to August 2017.  Thus, the question remains as to why the RO would request service information about the Veteran if he did not have any claims for VA benefits at that time.  

Also of interest to the Board is the fact that after undergoing an audiological evaluation at the San Francisco VA Medical Center in January 2002, the Veteran submitted a statement contained in the claims file indicating that he would like to "reopen" his claim for service connection for bilateral hearing loss (January 2002 statement in support of claim), giving the Board the impression that the Veteran believed at that time that he was service-connected for bilateral hearing loss or had previously filed a claim for bilateral hearing loss that had been denied.     

While the evidence of record indicates that the RO has in fact requested medical records from the VA Medical Center in San Francisco, California, the Board observes that it only requested records dated after January 2002.  Records dated prior to January 2002 have never been requested.  

Given the Veteran's statements and testimony asserting that he relayed his intent to file a claim for service connection for bilateral hearing loss sometime between approximately 1985 to 1987 to an authorized VA representative when he visited the audiology department at the San Francisco, California VA Medical Center, the Board finds that doubt has been raised in regards to this issue and this claim should be remanded to the RO for further development.   


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should attempt to obtain VA medical records generated at the San Francisco, California VA Medical Center dated during the time frame from (in an abundance of caution) 1984 to 1989 pertaining to the Veteran's care, to specifically include any audiological records available.   

2.  If the RO is able to locate medical records from the San Francisco, California VA Medical Center that pertain to the Veteran, the RO should review those records and determine whether they contain any notes, reports or other documentation that reflect the Veteran's intention of filing a claim of entitlement to service connection for bilateral hearing loss.  

3.  Thereafter, the RO should readjudicate the Veteran's earlier effective date claim on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided notice and sufficient time to respond.  Thereafter, the appeal should be returned to the Board for further review.  
	
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


